DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  the first paragraph should include all continuity data including patent numbers for issued parent applications.  
Appropriate correction is required.

Claim Objections
Claim 48 objected to because of the following informalities:  it is a duplicate of claim 46.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 43 recites the limitation "the input from the user to call the sender" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 13, 15, 17-19 and 23 of U.S. Patent No. 9,591,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 37 is similar to patented claim 1 but is broader in that it omits the touch screen, details of how the affirmative action is performed and the last limitation regarding the user engaged in driving a vehicle.  Instant dependent claims 38-40 are substantially the same as patented dependent claims 2-4, respectively.  Instant claims 41 and 42 are substantially the same as patented dependent claims 6 and 7, respectively.  Instant claim 43 is taught in patented claim 13.  Instant claim 44 is substantially the same as patented dependent claim 13.  Instant claims 45 and 46 are substantially the same as patented dependent claims 15 and 18, respectively.  Instant claims 47-49 are substantially the same as patented dependent claims 17-19, respectively.  Instant claim 50 is substantially the same as patented dependent claim 23.  

Claims 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 15, 17, and 19-22 of U.S. Patent No. 10,110,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 37 is similar to patented claim 1 but is broader in that it omits the touch screen and includes a speaker.  Instant dependent claims 38-40 are substantially the same as patented dependent claims 2-4, respectively.  Instant claims 41 and 42 are substantially the same as patented dependent claims 9 and 10, respectively.  Instant claim 43 is taught in patented claim 15.  Instant claim 44 is substantially the same as patented dependent claim 15.  Instant claims 45 and 46 are substantially the same as patented dependent claims 17 and 20, respectively.  Instant claims 47-49 are substantially the same as patented dependent claims 19-21, respectively.  Instant claim 50 is substantially the same as patented dependent claim 22.  

Claims 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 16, 18, and 20-23 of U.S. Patent No. 10,227,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 37 is similar to patented claim 1 but is broader in that it omits the touch screen and includes a speaker; and discloses one or more different types of messages as opposed to two or more different types in the patent.  Instant dependent claims 38-40 are substantially the same as patented dependent claims 2-4, respectively.  Instant claims 41 and 42 are substantially the same as patented dependent claims 9 and 10, respectively.  Instant claim 43 is taught in patented claim 16.  Instant claim 44 is substantially the same as patented dependent claim 16.  Instant claims 45 and 46 are substantially the same as patented dependent claims 18 and 21, respectively.  Instant claims 47-49 are substantially the same as patented dependent claims 20-22, respectively.  Instant claim 50 is substantially the same as patented dependent claim 23.  
Claims 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 15, 17, and 19-22 of U.S. Patent No. 10,516,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 37 is similar to patented claim 1 but is broader in that it omits the touch screen and includes a speaker.  Instant dependent claims 38-40 are substantially the same as patented dependent claims 2-4, respectively.  Instant claims 41 and 42 are substantially the same as patented dependent claims 9 and 10, respectively.  Instant claim 43 is taught in patented claim 15.  Instant claim 44 is substantially the same as patented dependent claim 15.  Instant claims 45 and 46 are substantially the same as patented dependent claims 17 and 20, respectively.  Instant claims 47-49 are substantially the same as patented dependent claims 19-21, respectively.  Instant claim 50 is substantially the same as patented dependent claim 22.  

Claims 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 11-14 of U.S. Patent No. 11,316,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claim 37 is similar to patented claim 1 but is broader in that it omits limitation g) of the patent.  Instant dependent claims 38-40 are substantially the same as patented dependent claims 2, 4, and 5 respectively.  Instant claims 41 and 42 are substantially the same as patented dependent claims 6 and 7, respectively.  Instant claim 43 is taught in patented claim 3.  Instant claim 44 is substantially the same as patented dependent claim 3.  Instant claims 45 and 46 are substantially the same as patented dependent claims 11 and 12, respectively.  Instant claims 47-49 are substantially the same as patented dependent claims 11-13, respectively.  Instant claim 50 is substantially the same as patented dependent claim 14.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yasrebi et al., US Patent Application Publication Number 2012/0150968, disclose managing message communication.
Sturges et al., US Patent Application Publication Number 2013/0172027, disclose controlling mobile communication device interactions.
Wormald et al., US Patent Application Publication Number 2012/0173635, disclose selective message rendering using a communication device.
Gruber et al., US Patent Application Publication Number 2014/0195252, disclose hands-free notification summaries.
Hymel et al., US Patent Number 8,655,661, disclose audibly providing messages in a mobile device.
Schubert et al., US Patent Application Publication Number 2013/0275899, disclose providing different user interfaces for limited distraction and non-limited distraction contexts.
Chudge et al., US Patent Application Publication Number 2014/0325353, disclose techniques to present a user interface for the visually impaired.
Liu, US Patent Application Publication Number 2007/0208879, discloses defining, distributing, and redeeming SMS and MMS coupons.


Hayakawa et al., US Patent Application Publication Number 2009/0017806, disclose a communication device.
Ageta et al., US Patent Application Publication Number 2002/0140723, disclose an information processing apparatus.
Flores et al., US Patent Application Publication Number 2015/0350152, disclose managing and storing messages received by a mobile computing device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
November 8, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644